Title: To Thomas Jefferson from George Washington Jeffreys, 13 June 1824
From: Jeffreys, George Washington
To: Jefferson, Thomas


Dear Sir.
Near Milton Caswell Ctyn No C
June 13th 1824.
In your “notes on Virginia” you refer to the Arabian horse as likely to become an article of considerable profit in your climate owing to its congeniality to the growth of this noble animal. I think that the climate in this section of the U. States equally favourable to their successful propagation, more especially as it embraces that fertile region of Country watered by the Roanoke and its tributary streams, where the soil is beautifully diversified into hill and dale, producing white clover spontaneously and the artificial grasses in high perfection. In a climate and soil thus propitious to the raising of this beautiful animal, my attention has lately been turned to their production with an encouraging prospect of success and the object of this letter is to procure from you an account of the Arabian mare which was sent as a present to you and is now perhaps alive and in the possession of H. G. Burton Esqr. of Halifax No C. I am about purchasing some of the stock descended from her and I would particularly thank you for a full history of her pedigree or genealogy, where raised, by whom presented; and the character under which she was presented to you as a genuine Arabian. I am sorry to trouble you in this manner, but I would rather have the character and pedigree of the mare from under your hand, than from any one else.I would also thank you for the address of Mrs Eppes Your daughter or of her son or executor including the post office in Buckingham nearest to which she resides as I wish to purchase a mare sired by the imported horse Citizen and out of the old Arabian mare if in her possession and she is willing to part from her.This stock is getting in high repute in this section as a gentleman near here owns a grandson of the old Arabian mare and raised by Col H. G. Burton who has proven himself a very distinguished courser on the turf, scarcely  having his equal; it is this gentleman who has recommended me to endeavour to procure the Citizen mare (above alluded to) from the estate of the late Hone John W. Eppes—Being already indebted to you for the reception of two letters one on Horizontal ploughing & the other on Broad tailed sheep for which you have my warmest thanks, I shall feel myself under an additional load of gratitude for your respectful attention to this.I tender you the warm respects of one whoever has been your constant admirer & sincere friend—George Washington Jeffreys.P.S. Direct to me “Milton Caswell County No C.”Milton is a flourishing little town on Dan river one of the main branches of the Roanoke river.Should Mrs Eppes be with you she can give me the information I want as to price &c. without writing to Buckingham.GWJ.